Citation Nr: 1432315	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right calf disorder, to include as secondary to service-connected lumbar spine disability. 

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 

5.  Entitlement to a separate compensable evaluation for radiculopathy in the right lower extremity associated with lumbar spine disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1976 to November 1980 and from October 1981 to January 1997. 

These matters come on appeal to the Board of Veterans Appeals (Board) from a June 2007 from the Department of Veterans Affairs, Regional Office, located in New York, New York (RO).  In that rating decision, the RO awarded service connection for lumbar spine disability and assigned a noncompensable evaluation, effective from April 11, 2006, and denied the claims for service connection for right calf, right ankle and bilateral hip disorders.  The Veteran appealed the initial assigned evaluation and the denial of his claims. 

By the way of a July 2009 rating decision, the RO increased the assigned evaluation to 10 percent for lumbar spine disability, effective from April 11, 2006.  Since the Veteran is presumed to seek the maximum available benefit for a disability, the claims for increased ratings remain on appeal unless otherwise withdrawn.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2012, the Board remanded the increased rating claim to the Appeals Management Center (AMC) for additional development.  Pursuant to the remand directives, the Veteran's outstanding VA treatment records were associated with the claims folder and the Veteran was afforded VA examinations in conjunction with his claims.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As will be discussed below, the issue of entitlement to a separate evaluation for neurological impairment of the right lower extremity may be reasonable inferred from the evidence of record.  Therefore, the Board will construe the issue, for purposes of this appeal, as listed on the cover page.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran has a current right calf disorder.

2.  The competent evidence of record does not show that the Veteran has a current right ankle disorder.

3.  The competent evidence of record does not show that the Veteran has a current bilateral hip disorder.

4.  Throughout the entire period under appeal, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 90 degrees and combined range of motion limited to 230 degrees, and with functional loss due to less movement than normal and painful motion. 

5.  Throughout the entire period under appeal, the Veteran's radiculopathy disability in his right lower leg has been manifested by no more than mild neuropathy.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right calf disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for right ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).

3.   The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).

4.  The criteria for an evaluation in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5237 (2013).

5.  The criteria for a separate 10 percent evaluation, but not higher, for radiculopathy of the right lower extremity are met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in October 2008 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  

The Veteran was afforded with VA spine examinations in August 2006, June 2009, and December 2012 to evaluate the severity of his lumbar spine disability.  As noted in the Board's 2012 remand, neither the 2006 nor the 2009 VA examination reports adequately determined whether the Veteran had radiculopathy in his right lower extremity associated with his lumbar spine disability.  However, the examination reports do contain adequate information with respect to the Veteran's reported medical history and other clinical findings observed during examination.  Notably, the deficiencies found in the 2006 and 2009 VA examination reports were resolved by the adequate clinical findings and medical opinion recorded in the 2012 VA examination report.  The Veteran was also afforded with VA examinations in 2012 to determine the nature and etiology of his claimed right calf, right ankle and bilateral hip disorders.  Those examination report shows that the VA examiners noted a review of the claims folder, and recorded the Veteran's reported medical history and findings from clinical examination.  The examiners provided medical conclusions support by rationale.  The Board finds that the VA examination reports are fully adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the instant case, there is no presumed service connection because bilateral hearing loss disability and arthritis were not medically shown within one year of discharge.  Indeed, there is no medical evidence that the Veteran has a current diagnosis of arthritis of the knees or back or a current hearing loss disability as defined by VA.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for right calf, right ankle and bilateral hip disorders, all to include as secondary to service-connected lumbar spine disability.  He reports that he was first treated for these problems during his period of service, and he later sought treatment from a specialist who informed him that his current problems were related to his lumbar spine disability.  See December 2007 notice of disagreement, and October 2008 substantive appeal. 

The service treatment records do show complaints and treatment for right calf, right ankle and hip problems.  These records indicate that the Veteran suffered injury to his right calf and hip, and he complained right ankle pain.  An April 1990 service orthopedic consultation report shows the Veteran complained of intermittent burning pain in right calf for the past five years since a blunt trauma to his calf.  There was evidence mild tenderness on the back of the right calf.  X-ray report was normal, and the reports of electromyography (EMG) and nerve conduction study (NCS) were within normal limits.  An August 1990 service treatment record noted that the Veteran had sustained right calf injury that was worsening, a hip injury that was worsening, and right ankle pain that was increasing.  The report of an August 1996 service MRI of the right ankle revealed findings of ganglion cyst. 

On the Veteran's October 1996 examination prior to separation, the Veteran received a normal evaluation of his lower extremities, but he reported history of problems attributable to right calf, right ankle and right hip pain.   A December 1996 service treatment record shows that he was issued orthotics with bilateral ankle support and a subsequent January 1997 service treatment shows that the Veteran reported improvement in his ankles since using the support.  

Post-service treatment records contain the report of a February 2000 MRI of the right ankle that revealed the following: (1) findings consistent with prior trauma, to include post traumatic deformity of the posterolateral distal talus and thickening of the anterior talofibular ligament; (2) anterolateral ankle impingement syndrome.  

The Veteran filed his claims for entitlement to service connection for right ankle, right calf, and bilateral hip disorders in April 2006.  VA treatment records show that the Veteran had subjective complaints of pain in the right calf, right ankle, and hips. 

In August 2006, the Veteran was afforded a VA joint examination in conjunction with his claims.  The report shows that the Veteran complained of intermittent right ankle and bilateral hip pain.  Based on the findings from clinical evaluation, the VA examiner opined that there was no pathology identified for right ankle and bilateral hip complaints.  Instead, the VA examiner opined that the residuals of the right ankle injury in service caused his current bilateral foot problems as a result of his altered gait pattern. 

Pursuant to the Board's 2012 remand directive, the Veteran underwent VA examinations in December 2012 to determine the nature and etiology of his claimed right calf, right ankle, and bilateral hip disorders.  The examination report shows that the Veteran described mild pain along the dorsum of the right ankle, bilateral hip pain, and pain in anterior tibia along the L4-5 distribution, that were all associated with his low back pain.  The Veteran denied any specific right ankle and right calf injury in service, but he felt that his current right ankle, right calf and bilateral hip pain were associated with flare-ups of his low back pain.  The VA examiner noted a review of the claims folder.  Physical examination revealed that the Veteran had full range of motion without evidence of objective pain in his right ankle, right calf and bilateral hips.  The Veteran had normal muscle strength in his lower extremities and there was no evidence of instability.  X-ray films were negative for right ankle and hip abnormalities.  Based on the findings from clinical evaluation, the VA examiner found that the Veteran had normal right ankle, right calf, and bilateral hip examinations.  The VA examiner concluded that the Veteran's complaints in his right lower extremity were consistent with a radicular pattern related to his low back disability. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claims, the most competent medical evidence of record does not show that the Veteran has current diagnosed right ankle, right calf and bilateral hip disorders.  Indeed, the August 2006 VA examination report shows no pathology identified in the right ankle or the hips associated with the Veteran's complaints of intermittent pain, and the December 2012 VA examination report shows that the Veteran's complaints of mild pain along the dorsum of the right ankle, hip pain, and pain in anterior tibia along the L4-5 distribution were consistent with radicular pattern attributed to his service-connected lumbar spine disability.  As discussed below, the Board finds that the evidence of record supports the assignment of a separate compensable evaluation for radiculopathy in the right lower extremity. 

The Board notes that the service and post-service private diagnostic evidence show that the Veteran has abnormalities involving his right ankle.  The service 1996 MRI report revealed findings of ganglion cyst and the post-service 2000 private MRI report showed findings consistent with prior trauma.  However, the 2006 x-ray evidence shows no abnormalities involving the Veteran's right ankle.  Moreover, the Veteran's service-connected bilateral foot disability has been attributed to the residuals of his in-service right ankle injury.  See August 2006 VA examination report.  

The competent evidence of record shows that the Veteran's current complaints of right ankle, right calf, and hip pain are attributable to a diagnosis of radiculopathy in the right lower extremity.  As discussed below, the severity of the Veteran's lumbar spine disability warrants a separation compensable evaluation for radiculopathy in the right lower extremity, which considers the severity of pain and loss of movement.  The Veteran's complaints of right ankle, right calf, and bilateral hip pain do not represent separate and distinct manifestation of current right ankle, right calf, or hip disorder.  See 38 C.F.R. §§ 4.14, 4.124; see also Estaban v. Brown, 6 Vet. App. 259   (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

The Board acknowledges the Veteran's complaints of current pain; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, the 2006 and 2012 VA examinations have been negative for underlying pathology in the right ankle, right calf, and hips. 

There has been no diagnosis of right ankle, right calf or bilateral hip disability since the Veteran filed his claims in April 2006.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Hickson, 12 Vet. App. at 253, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his right ankle, right calf, and hips other than radiculopathy at any time during the course of the appeal.  

Thus, the evidence does not demonstrate that the Veteran has current right ankle, right calf or hip disability at any time during the course of the appeal.  In the absence of any diagnosed disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.

3. Increased Ratings

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the Veteran's lumbar spine disability has been assigned a 10 percent evaluation under General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable anklyosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable anklyosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

The Veteran seeks a higher evaluation than 10 percent for his lumbar spine disability.  He contends that he suffers from constant low back pain and discomfort, and his symptomatology is more severe than reflected by the current assigned 10 percent evaluation.  

A review of the Veteran's service treatment records is replete with treatment for complaints of low back pain and diagnosis of lumbar strain.  Post-service private treatment records show he received spinal injection to help treat his symptomatology, and in 2003, he underwent a lumbar disc stimulation and decompression procedure.  It was noted that the Veteran received initial relief from that spinal procedure.  

The Veteran was afforded a VA spine examination in August 2006 in conjunction with his claim for entitlement to service connection for low back disorder.  That examination report shows that the Veteran complained of low back pain and radiating pain down his legs.  He reported that he had experienced flare-up of low back pain, but he denied that his symptoms resulted in additional functional impairment beyond painful motion.  The Veteran reported that he worked as a correction facility officer and his low back pain was aggravated when he had to physically restrain inmates.  On physical examination, the VA examiner observed that the Veteran had normal gait and posture.  There was no evidence of tenderness on palpation of the lumbar spine or muscle spasms, but there was evidence of painful motion during range of motion testing.  The Veteran had full range of motion in his lumbar spine, and there was no evidence of additional limitation of motion after repetitive use.  The VA examiner stated that he could not provide an opinion that addressed whether the Veteran had any further functional loss during flare-up of symptomatology.  X-ray film was negative for arthritis in the lumbar spine.  Neurologic examination was within normal limits on sensory, motor and reflex evaluations.  The VA examiner found that there was no evidence of incapacitating episodes within the past year.  The Veteran was diagnosed with low back pain syndrome. 

Subsequent VA treatment records show that the Veteran continued to complain of low back pain and sciatic pain.  

In June 2009, the Veteran was afforded another VA examination to evaluate the severity of his lumbar spine disability. The examination report shows that the Veteran complained of constant mild low back pain and radiating pain in his right lower extremity.  He reported a history of lumbar spine decompression with improvement following the procedure.  The Veteran reported that he experienced flare-ups in pain about once a month that last for three days.  He treated flare-ups with pain medication and rest.  The Veteran denied any additional functional limitations due flare-ups in low back pain.  The Veteran also denied any bladder or bowel problems, but he complained of occasional burning pain radiating down his right lower extremity.  On physical examination, the examiner observed that the Veteran had normal posture and gait.  There was evidence of tenderness along the right sacroiliac joint, but no evidence of muscle spasms, guarding, or weakness in the lumbar spine.  Range of motion testing revealed that the Veteran had forward flexion limited to 90 degrees and combined range of motion limited to 230 degrees.  The examiner noted that the Veteran had painful motion from 60 to 90 degrees on forward flexion.  There was no objective evidence of additional limitation of motion of the lumbar spine due to pain, fatigue, weakness, lack of endurance or repetitive use.  There was no evidence of incapacitating episodes in the past year requiring prescribed bed rest.  Neurologic evaluation revealed that the Veteran had normal muscle strength, reflexes and sensation in his lower extremities.  

Pursuant to the Board's 2012 remand directives, the Veteran was afforded another VA spine examination in December 2012 to evaluate the severity of his lumbar spine disability and to determine whether he had any associated radiculopathy.  That examination report shows diagnoses of chronic lumbar strain and right L4-L5 radiculopathy.  It was noted that the Veteran complained of intermittent low back pain and radiating pain down his right leg.  He stated that he "gets some symptoms, but they have been stable now."  The Veteran reported that he experiences flare-up of low back pain and radiating pain down his right lower extremity that causes him to limp and inability to stand for prolonged periods that lasts for two to three days.  He reports that he takes pain medication and rests during episodes of flare-up in pain.  

On physical examination, the 2012 VA examiner observed that the Veteran had normal posture and gait.  There was evidence of tenderness and muscle spasms in the lumbar spine.  Range of motion testing revealed that the Veteran had forward flexion limited to 90 degrees and combined range of motion limited to 235 degrees, with evidence of painful motion at the end of the range of motion.  There was no objective evidence of additional limitation of motion of the lumbar spine due to pain, fatigue, weakness, lack of endurance or repetitive use.  It was noted that the Veteran's lumbar spine disability resulted in less movement than normal and painful motion.  X-ray film was negative for arthritis in the lumbar spine.  There was no evidence of incapacitating episodes in the past year requiring prescribed bed rest.  On neurologic evaluation, the examiner found that the Veteran had intermittent mild radiculopathy in the right lower extremity, despite the normal strength, reflex and sensory evaluations.   The VA examiner noted that the Veteran worked as a supervisor for a New York corrections facility, which did not usually require him to engage in physical activity, but as a result of his lumbar spine disability he was limited to sitting for 30 minutes at a time and he needed to avoid repetitive lifting or heavy lifting.  The VA examiner also stated that the Veteran had complaints in his right leg were consistent with a radicular pattern that are consistent with the progression of his lumbar spine condition.  The VA examiner concluded that the Veteran had mild L4-L5 radiculopathy associated with lumbar spine disability, despite the lack of neurologic deficit is on clinical evaluation. 

Based on a review of the evidence of record, the Board finds that the evidence of record does not support an evaluation in excess of 10 percent for lumbar spine disability.  However, the evidence of record does support the assignment of a separate compensable evaluation for radiculopathy in the right lower extremity associated with his lumbar spine disability.  

Here, the record shows that the Veteran's lumbar spine disability is manifested by subjective complaints of pain and objective findings revealed slightly less than full range of motion with no additional limitation following repetitive motion.  Collectively, this symptomatology supports the current assignment of a 10 percent rating for lumbar spine disability based on the criteria for compensable loss of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, and 5237.  

Pertinently, the findings in the 2014 VA spine examinations show that the Veteran had range of motion was limited to 90 degrees on forward flexion and limited to 230 degrees on combined range of motion in the lumbar spine.  The range of motion findings does not support an evaluation in excess of 10 percent for loss of range of motion under General Rating Schedule for Spine Disabilities.  See 38 C.F.R. § 4.71a.  

Indeed, a higher rating under the General Rating Formula for Diseases of the Spine is not warranted because flexion is greater than 60 degrees and the total combined range of motion was greater than 120 degrees.  The Veteran reports he experiences constant low back pain.  Although the 2009 VA examination shows that the Veteran experienced painful motion between 60 and 90 degrees, there was no evidence of additional loss of function on repetition of motion at the time of the three VA examinations.  Even when considering the Veteran's reported symptoms in conjunction with the factors discussed in DeLuca, the Board finds that the Veteran's lumbar spine disability is not severe enough as to support an award of the next higher evaluation under limitation of motion.  In this regard, the Veteran's range of motion is still beyond 60 degrees of limitation of forward flexion and 120 degrees of limitation of total thoracolumbar motion.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

There were no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.   

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  There is no evidence of any bowel or bladder problems associated with the Veteran's lumbar spine disability.  

The Board does find that a separate 10 percent evaluation is warranted for mild neurological impairment of the left lower extremity.  Ratings in excess of 10 percent are not appropriate as there is no objective evidence of sensory impairment or other indications of incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8520.  The record consistently documents the Veteran's reports of radiating pain and burning pain in his right lower extremity associated with his lumbar spine disability.  The 2012 VA examiner concluded that the Veteran's complaints of pain in his right lower extremity were consistent with radicular pain associated with lumbar spine conditions, despite the lack of neurologic deficit on clinical evaluation.  A separate 10 percent rating, but not higher, is therefore warranted for the Veteran's radiculopathy of the right lower extremity.  38 C.F.R. §§ 4.7, 4.21, 4.124a, Diagnostic Code 8520.

The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of additional increased schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

 After a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent for lumbar spine disability is not warranted.  However, the evidence does support the assignment of a separation 10 percent evaluation for radiculopathy in the right lower extremity associated with lumbar spine disability since.  The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  Should the Veteran's disabilities picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.


Extra-schedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's disability present such an exceptional disability picture that the applicable schedular criteria are inadequate.  The Veteran's lumbar spine is manifested by limitation of motion and radicular pain down his right lower extremity; which are symptoms specifically contemplated by the rating schedule.  There is no indication of alleged or observed symptomatology of the Veteran's disabilities that is not already generally recognized through the existing rating criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In any event, the Veteran has not shown that his service-connected disability under evaluation caused him marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's disability affects his functional capacity, he has not asserted, and the evidence of record does not demonstrate, that his disability has caused marked inference with his employment.  Moreover, the Veteran's service-connected lumbar spine disability also do not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim of entitlement to a TDIU. At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of his lumbar spine disability.  Notably, evidence of record shows that the Veteran was currently employed as correction facility officer.  As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  



ORDER

Entitlement to service connection for a right calf disorder is denied. 

Entitlement to service connection for a right ankle disorder is denied. 

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability is denied. 

Entitlement to a separate 10 percent evaluation, and not higher, for radiculopathy in the right lower extremity is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


